Abatement Order filed September 26, 2017.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00225-CV
                                 ____________

  IVAN MORALES AND MYRA MORALES, INDIVIDUALLY AND AS
 NEXT FRIENDS OF ARIANDNE MORALES, A MINOR, AND YVANNA
               MORALES, A MINOR, Appellants

                                         V.

  COLIN TAPLIN AND ACCELERATED TRANSPORT, LLC, Appellees


                      On Appeal from the 55th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2014-02407


                            ABATEMENT ORDER

      The reporter’s record in this case was due April 21, 2017. See Tex. R. App.
P. 35.1. The record was not filed. On April 24, 2017, this court ordered the court
reporter to file the record within 30 days. When the court reporter failed to file the
record as ordered, on June 21, 2017 this court ordered the court reporter to file the
record within 30 days, and instructed the court reporter that if the record was not
filed, the court would order the trial court to conduct a hearing to determine the
reason for failure to file the record. On August 08, 2017 a third order was issued
which denied Gina Jackson’s motion for extension of time to file the record and
ordered her to file the record by August 21, 2017. The record has not been filed
with the court.   The trial and appellate courts are jointly responsible for ensuring
that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). Because the
reporter’s record has not been filed timely as ordered, we issue the following order.

      We direct the judge of the 55th District Court to conduct a hearing at
which the court reporter, appellant’s counsel, and appellee’s counsel shall
participate (a) to determine the reason for failure to file the record; (b) to establish
a date certain when the reporter’s record will be filed, and (c) to make findings as
to whether the court reporter should be held in contempt of court for failing to file
the reporter’s record timely as ordered. We order the court to prepare a record, in
the form of a reporter’s record, of the hearing. The judge shall make findings of
fact and conclusions of law, and shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the findings and conclusions. The hearing
record and supplemental clerk’s record shall be filed with the clerk of this court on
or before October 31, 2017.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporter files the
record before the date set for the hearing, the appeal will be reinstated and the trial
court need not hold a hearing.

                                    PER CURIAM



Panel consists of Justices Christopher, Brown, and Wise.